Exhibit 10.6

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (this “Agreement”), dated as of July 31, 2007, is made
by and among ITC^DeltaCom, Inc., a Delaware corporation (“Parent”), Interstate
FiberNet, Inc., a wholly-owned subsidiary of Parent and a Delaware corporation
(the “Company”), and each of the persons or entities listed on the signature
pages hereto under the heading “WCAS Holders” (individually, a “WCAS Holder” and
collectively, the “WCAS Holders”).

RECITALS

WHEREAS, Parent, the Company, certain subsidiary guarantors of Parent, certain
banks, financial institutions and other institutional lenders (including the
WCAS Holders), Tennenbaum Capital Partners, LLC (as agent), and TCP Agency
Services, LLC (as collateral agent), entered into that certain Securities
Purchase Agreement dated as of July 26, 2005, whereby the Company issued third
lien, senior secured notes due September 2009 (the “Third Lien Notes”) in the
aggregate principal amount of $50.8 million to various investors, including the
WCAS Holders; and

WHEREAS, the Third Lien Notes are supported by Parent’s full and unconditional
guarantee; and

WHEREAS, Parent intends to consummate a recapitalization of its corporate
structure as described in Exhibit A annexed hereto (the “Recapitalization”); and

WHEREAS, on June 8, 2007, Welsh, Carson, Anderson & Stowe VIII, L.P., entered
into a commitment letter whereby it confirmed, among other things, its intention
to exchange or cause its affiliated investment funds to exchange $23.5 million
principal amount of Third Lien Notes (the “WCAS Third Lien Notes”) and all
preferred stock and warrants of Parent held by them for common stock of Parent,
par value $0.01 per share (the “Common Stock”) in connection with the
Recapitalization, which commitment letter was later amended by a supplemental
commitment letter and lock-up agreement dated as of July 16, 2007 (the
Stockholder Lock-Up Agreement”); and

WHEREAS, subject to the terms and conditions of this Agreement, the WCAS Holders
agree to exchange the WCAS Third Lien Notes for Common Stock, and the Company
agrees to issue to the WCAS Holders shares of Common Stock in exchange for the
WCAS Third Lien Notes.

NOW, THEREFORE, in consideration of the premises and covenants and agreements
contained herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

EXCHANGE OF THIRD LIEN NOTES

Section 1.1. Exchange of Notes. Upon the terms and subject to the conditions set
forth herein, the WCAS Holders hereby agree to exchange their WCAS Third Lien
Notes for, and Parent hereby agrees to issue and deliver to the WCAS Holders in
exchange for such Notes, a total of 7,757,524 shares of Common Stock (the “WCAS
Third Lien Notes Conversion”). Schedule 1 hereto lists, as the date of this
Agreement, (i) each WCAS Holder, (ii) the amount of WCAS Third Lien Notes held
by each WCAS Holder as of the Closing Date, as reflected in the Company’s books
and records, (iii) the total amount of WCAS Third Lien Notes that will be
exchanged, (iv) the amount of cash to be received by each WCAS Holder for Third
Lien Notes they own that are not being converted to Common Stock, and (v) the
total number of Common Stock that are being issued to such WCAS Holder upon
effectiveness of the WCAS Third Lien Notes Conversion (the “Conversion Shares”).
The WCAS Third Lien Notes Conversion will be effective, and the WCAS Holders
will be deemed to be the holders of the Conversion Shares, as of the closing
date of the Recapitalization (the “Closing Date”).

Section 1.2. Deliveries.

(a) On the Closing Date, each WCAS Holder shall tender to the Company for
cancellation all WCAS Third Lien Notes held by such WCAS Holder, duly endorsed
in blank.

(b) Promptly after the Closing Date, Parent shall deliver, or cause Parent’s
transfer agent for the Conversion Shares to deliver, to each WCAS Holder a share
certificate or certificates, each registered in the name of such WCAS Holder,
representing the Conversion Shares.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE WCAS HOLDERS

As of the Closing Date, each WCAS Holder, severally and not jointly, represents
and warrants to Parent and the Company, as follows:

Section 2.1. Acquisition for Investment. Such WCAS Holder is acquiring the
Conversion Shares for its own account, for investment and not with a view to, or
for sale in connection with, the distribution thereof within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”) (it being understood
that except as otherwise provided in this Agreement, such WCAS Holder does not
agree to hold the Conversion Shares for any minimum or other specific term and
reserves the right to dispose of the Conversion Shares at any time in accordance
with the Securities Act and state securities laws applicable to such
disposition).

Section 2.2 Accredited Investor Status. Such WCAS Holder is an “accredited
investor,” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act. Such WCAS Holder has sufficient knowledge and experience in
financial and business matters so as to

 

2



--------------------------------------------------------------------------------

be capable of evaluating the merits and risks of its investment in the
Conversion Shares and is capable of bearing the economic risks of such
investment. Such WCAS Holder understands that its investment in the Conversion
Shares involves a significant degree of risk.

Section 2.3 Sales or Transfer. Such WCAS Holder understands that the sale or
re-sale of the Conversion Shares has not been and is not being registered under
the Securities Act or any applicable state securities laws, and that the
Conversion Shares may not be sold or otherwise transferred unless (a) the
Conversion Shares are sold or transferred pursuant to an effective registration
statement under the Securities Act and applicable state securities laws,
(b) such WCAS Holder shall have delivered to the Company an opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that the Conversion Shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration, or (c) the Conversion Shares are sold pursuant to Rule 144
under the Securities Act.

Section 2.4 Stockholder Lock-Up Agreement. Such WCAS Holder, if a party to the
Stockholder Lock-Up Agreement, acknowledges and understands that the Conversion
Shares are subject to the Stockholder Lock-Up Agreement under the terms of which
it is agreeing to, among other things, refrain from offering, selling, issuing,
contracting to sell, pledging, or otherwise disposing of, directly or
indirectly, the Conversion Shares for the period specified therein.

Section 2.5 Authorization. To the extent such WCAS Holder is an entity, the
execution, delivery and performance of this Agreement and the WCAS Third Lien
Notes Conversion are within such WCAS Holder’s corporate, partnership or limited
liability company, as applicable, powers and have been duly and validly
authorized by all requisite corporate, partnership or limited liability company,
as applicable, action.

Section 2.6 Valid Existence. To the extent it is an entity, such WCAS Holder is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation.

Section 2.7 Binding Agreement. This Agreement has been duly executed and
delivered by such WCAS Holder, and it constitutes a valid and binding agreement
of such WCAS Holder.

Section 2.8 Consents; No Violations. Neither the execution, delivery or
performance by such WCAS Holders of this Agreement nor the consummation of the
conversion contemplated hereby shall (a) conflict with, or result in a breach or
a violation of, any provision of the certificate of incorporation, bylaws or
other organizational documents of such WCAS Holder, where applicable,
(b) constitute, with or without notice or the passage of time or both, a breach,
violation or default, create any lien or charge, or give rise to any right of
termination, modification, cancellation, prepayment, suspension, limitation,
revocation or acceleration, under any law, or any provision of any agreement or
other instrument to which such WCAS Holder is a party or pursuant to which such
WCAS Holder or any of its assets or properties is subject, except for breaches,
violations, defaults, liens or charges, or rights of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration,
which, individually or in the aggregate, would not materially adversely affect
such WCAS Holder’s ability to

 

3



--------------------------------------------------------------------------------

consummate the transactions contemplated by this Agreement, or (c) require any
consents, approvals and filings on the part of such WCAS Holder, from or with
any governmental entity except for the consents, approvals and filings which, if
not made or obtained by such WCAS Holder, would not materially adversely affect
such WCAS Holder’s ability to consummate the transactions contemplated by this
Agreement.

Section 2.9 Restrictive Legends. Such WCAS Holder acknowledges that the
Conversion Shares shall bear a restrictive legend substantially in the following
form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAW, (B) AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR
(C) RULE 144 UNDER THE SECURITIES ACT.

The conditions to any offer, sale, pledge or other transfer of the Conversion
Shares as set forth in the legend above are incorporated in, and form a part of,
this Agreement. The legend set forth above shall be removed and the Company
shall issue a certificate representing any Conversion Share without such legend
to the holder of such Conversion Share upon which it is stamped, if, unless
otherwise required by state securities laws, (i) such Conversion Share is sold
pursuant to an effective registration statement under the Securities Act,
(ii) such holder shall have delivered to the Company evidence reasonably
satisfactory to the Company indicating that such Conversion Share may be sold or
transferred pursuant to an exemption from registration under the Securities Act
or (iii) such holder provides the Company with reasonable assurances that such
Conversion Share and all other Conversion Shares then held by such holder may be
sold pursuant to Rule 144(k) under the Securities Act or pursuant to Rule 144
under the Securities Act within any three-month period.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND COMPANY

Parent and Company, jointly and severally, each represent and warrant to the
WCAS Holders as follows as of the Closing Date:

Section 3.1 Organization, Standing, etc. Parent and each of its subsidiaries is
a corporation duly organized and validly existing and in good standing under the
laws of the

 

4



--------------------------------------------------------------------------------

jurisdiction in which it is incorporated, with all corporate power and authority
to own, lease and operate its properties and to conduct its business as
currently owned, leased, operated and conducted.

Section 3.2 Capital Stock. All of the issued shares of capital stock of Parent
have been duly and validly authorized and issued and are fully paid and
non-assessable. There are no anti-dilution or price adjustment provisions
contained in any security issued by Parent (or in any agreement providing rights
to security holders) that will be triggered by the issuance of the Conversion
Shares.

Section 3.3 Issuance of Conversion Shares. Upon issuance by Parent, the
Conversion Shares will be validly issued, fully paid and non-assessable, free
and clear of all liens and encumbrances and not subject to any preemptive
rights, other than any of the foregoing resulting solely from action by the
holders of the Conversion Shares. Moreover, the Conversion Shares issued to the
WCAS Holders constitute Registrable Securities under the Registration Rights
Agreement, dated as of October 6, 2003, as amended, among Parent and the WCAS
Securityholders listed on the signature pages thereof.

Section 3.3 Corporate Power; Binding Agreement. Parent and the Company have all
requisite corporate power and authority to enter into, execute, deliver and
perform their obligations under this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by Parent and the Company, and, assuming the due
authorization, execution and delivery thereof by the WCAS Holders, constitutes
the legal, valid and binding obligation of Parent and the Company, enforceable
against Parent and the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency and other similar
laws affecting the enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity.

Section 3.4 Consents; No Violations. Neither the execution, delivery or
performance by Parent and Company of this Agreement nor the consummation of the
transactions contemplated hereby will (a) conflict with, or result in a breach
or a violation of, any provision of the certificate of incorporation or bylaws
of Parent or the Company, (b) constitute, with or without notice or the passage
of time or both, a breach, violation or default, create any lien or charge, or
give rise to any right of termination, modification, cancellation, prepayment,
suspension, limitation, revocation or acceleration, under any law, or any
provision of any agreement or other instrument to which Parent or any of its
subsidiaries is a party or pursuant to which any of the assets or properties of
Parent or any of its subsidiaries is subject, except for breaches, violations,
defaults, liens or charges, or rights of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration,
which, individually or in the aggregate, would not materially adversely affect
Parent’s or the Company’s ability to consummate the transactions contemplated by
this Agreement, or (c) require any consents, approvals and filings on the part
of Parent or the Company on or before the Closing Date from or with any
governmental entity, except for such consents, approvals and filings which, if
not made or obtained by Parent or the Company, would not materially adversely
affect the ability of Parent and the Company to consummate the transactions
contemplated by this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

WCAS REPRESENTATIVE

The WCAS Holders hereby appoint Welsh, Carson, Anderson & Stowe VIII, L.P. as
the WCAS Holders’ exclusive agent to act on the WCAS Holders’ behalf with
respect to the matters specified in this Article IV. Such representative, or
such other representative as the WCAS Holders may appoint from time to time to
replace Welsh, Carson, Anderson & Stowe VIII, L.P., is hereinafter referred to
as the “WCAS Representative.” The WCAS Representative shall take any and all
actions which the WCAS Representative believes are necessary or appropriate
under this Agreement for and on behalf of the WCAS Holders as fully as if the
WCAS Holders were acting on their own behalf, including, without limitation,
making the deliveries referred to in Section 1.2 and taking any and all other
actions specified in or contemplated by this Agreement to be taken by the WCAS
Holders prior to, on or after the Closing Date, receiving notice of and
defending any claims pursuant to this Agreement, giving notice of and asserting
any claims pursuant to this Agreement, consenting to, compromising or settling
claims made pursuant to this Agreement, and engaging counsel, accountants or
other representatives in connection with the foregoing matters. Parent and the
Company shall have the right to rely upon all actions taken or omitted to be
taken by the WCAS Representative pursuant to this Agreement, all of which
actions or omissions shall be legally binding upon each of the WCAS Holders.

ARTICLE V

MISCELLANEOUS

Section 5.1 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, real estate transfer or gains and stock transfer taxes incurred in
connection with this Agreement and the transactions contemplated hereby shall be
borne by the Company.

Section 5.2 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
render invalid or unenforceable any other provision of this Agreement.

Section 5.3 Survival of Representations and Warranties. All representations and
warranties set forth in this Agreement or in any writing delivered by any party
in connection herewith shall survive the transactions contemplated by this
Agreement to be consummated on the Closing Date (regardless of any
investigation, inquiry, or examination made by any party or on its behalf or any
knowledge of any party or the acceptance by any party of any certificate or
opinion) for a period of one year following the Closing Date.

 

6



--------------------------------------------------------------------------------

Section 5.4 Enforcement. The parties hereto agree that (a) irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific intent or were otherwise breached
and (b) the parties shall be entitled to seek an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in addition to any other remedy to
which they may be entitled by law or equity.

Section 5.5 Successors and Assigns. Except as otherwise expressly provided
herein, (a) all covenants and agreements contained in this Agreement by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors, assigns, heirs and legal representatives of the parties
hereto, whether so expressed or not, and (b) no party may assign or delegate all
or any portion of its rights, obligations or liabilities under this Agreement
without the prior written consent of each other party to this Agreement;
provided, that any such consent required to be given by the WCAS Holders shall
be effective if given by the WCAS Representative.

Section 5.6 Entire Agreement. This Agreement (including the Exhibits and
Schedule hereto) constitute the full and entire understanding and agreement
between the parties with regard to the subject matter hereof, and no party shall
be liable or bound to any other in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein.

Section 5.7 Notices. All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given
(a) when delivered personally to the recipient, (b) when telecopied to the
recipient (with hard copy sent to the recipient by reputable overnight courier
service (charges prepaid) that same day) if telecopied before 5:00 p.m. New York
City time on a business day, and otherwise on the next business day, (c) one
business day after being sent to the recipient by reputable overnight courier
service (charges prepaid) or (d) on the first business day that is at least five
days after the date of deposit thereof in the United States mails for delivery
by certified mail. Such notices, demands, requests, consents and other
communications shall be sent to the following persons at the following
addresses:

 

  (i) if to Parent or the Company, to:

ITC^DeltaCom, Inc.

7037 Old Madison Pike

Huntsville, Alabama 35806

Telecopy No.: (256) 382-3936

Attention:   J. Thomas Mullis, Esq.

Senior Vice President–Legal and Regulatory

 

7



--------------------------------------------------------------------------------

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: J. Gregory Milmoe

Facsimile: (917) 777-3770

and

Hogan & Hartson LLP

8300 Greensboro Drive, Suite 1100

McLean, VA 22102

Attention: Richard J. Parrino

Facsimile: (703) 610-6200

 

  (ii) if to the WCAS Holders, to:

Welsh, Carson, Anderson & Stowe

320 Park Avenue

Suite 2500

New York, New York 10022

Telecopy No.: (212) 893-9548

Attention: Thomas E. McInerney

With a copy to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Telecopy No.: (212) 450-3800

Attention: Carole Schiffman

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

Section 5.8 Amendments; Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent thereto of Parent, the Company, and the WCAS
Representative. Notwithstanding the foregoing, any such amendment, modification,
supplement, waiver or consent with respect to a matter that relates exclusively
to the rights or obligations of a particular WCAS Holder and that does not
directly or indirectly affect the rights or obligations of any other WCAS
Holders, may be entered into or given solely by Parent, the Company and such
affected WCAS Holder; provided, however, that the provisions of this sentence
may not be amended, modified or supplemented, and no waiver or consent to
departure from such provisions may be given, except in accordance with the
provisions of the immediately preceding sentence.

 

8



--------------------------------------------------------------------------------

Section 5.9 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same Agreement.

Section 5.10 Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a substantive part of this Agreement.

Section 5.11 Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Delaware applicable to contracts executed and to be performed wholly within such
state.

Section 5.12 Exclusive Jurisdiction; Venue. Any process against the Company,
Parent or a WCAS Holder in, or in connection with, any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, may be served personally or by certified mail pursuant to
the notice provision set forth in Section 5.7 with the same effect as though
served on it personally. Each of the parties hereto hereby irrevocably submits
in any suit, action or proceeding by the parties hereto arising out of or
relating to this Agreement or any of the transactions contemplated hereby, to
the exclusive jurisdiction and venue of the federal and state courts of the
State of Delaware and irrevocably waives any and all objections to exclusive
jurisdiction and review of venue that any such party may have under the laws of
the State of Delaware or the United States. Without limiting the other remedies,
this Agreement shall be enforceable by specific performance.

Section 5.13 Waiver of Jury Trial. Parent, the Company and the WCAS Holders
hereby waive any right they may have to a trial by jury in respect of any
action, proceeding or litigation directly or indirectly arising out of, under or
in connection with this Agreement.

Section 5.14 Delivery by Facsimile. This Agreement and each other agreement or
instrument entered into in connection herewith or contemplated hereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine as a defense to the
formation or enforceability of a contract, and each such party forever waives
any such defense.

[The remainder of this page is intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the WCAS Holders have caused this Agreement
to be duly executed as of the date first written above.

 

FOR PARENT ITC^DELTACOM, INC. By:   /s/ J. Thomas Mullis Name:   J. Thomas
Mullis Title:   Senior Vice President–Legal and Regulatory FOR COMPANY
INTERSTATE FIBERNET INC. By:   /s/ J. Thomas Mullis Name:   J. Thomas Mullis
Title:   Senior Vice President



--------------------------------------------------------------------------------

WCAS HOLDERS:   WCAS CAPITAL PARTNERS III, L.P.   By:   WCAS CP III Associates
L.L.C., General Partner   By:   /s/ Jonathan M. Rather     Name:   Jonathan M.
Rather     Title:   Managing Member   WELSH, CARSON, ANDERSON & STOWE VIII, L.P.
  By:   WCAS VIII Associates LLC, General Partner   By:   /s/ Jonathan M. Rather
    Name:   Jonathan M. Rather     Title:   Managing Member



--------------------------------------------------------------------------------

Certain individuals and trusts: By:   /s/ Jonathan M. Rather   Jonathan M.
Rather, as Attorney-in-fact for the individuals listed below:   Russell L.
Carson   Andrew M. Paul   Thomas E. McInerney   Robert A. Minicucci   Anthony J.
de Nicola   Paul B. Queally   D. Scott Mackesy   Sanjay Swani   Laura M.
VanBuren   Sean M. Traynor   John Almeida, Jr.   Eric J. Lee   IRA f/b/o
Jonathan M. Rather Other trusts: Bruce K Anderson 2004 Irrevocable Trust By:  
/s/ Mary R. Anderson Name:   Mary R. Anderson Title:   Trustee Patrick Welsh
2004 Irrevocable Trust By:   /s/ Carol Welsh Name:   Carol Welsh Title:  
Trustee